Title: To James Madison from Fulwar Skipwith, 1 December 1802
From: Skipwith, Fulwar
To: Madison, James


Sir
Paris 1 Decr. 1802
The President, by the time this reaches you, will have received from Mr. Livingston & Mr. Sumter respectively a statement of the causes & issue of their present open and avowed rupture, being in a great degree the renewal of a misunderstanding that unfortunately commenced between them last Winter. On that occasion, as well as on the present, the Ministers conduct in respect to some of the attributes of my office, was a subject on which Mr. Sumter & himself conceived cause, as they now do, of judging and acting diffirently from each other, but then it happened that both thought proper to employ my Agency in healing a breach, which, doubtless as well as myself, they felt the inconveniencies, if not disgrace, of leaving open. We were all, I presume, alike sensible that harmony, & not discord in our proceedings here, was the return we owed our Country & the President, as well on principles of patriotism, as of gratitude for the trusts confided to us. On that occasion, notwithstanding, I own I made a sacrifice of my own feelings by remaining silent on the subject of my own causes of complaint. In this instance, I most probably should feel disposed to maintain the same reserve, did not many of the facts stated in a late communication from Mr. Sumter to your Department appear, not merely to offer the occasion, but, to impose on me the necessity of coming forward in support of truth, no less than of my official conduct. A longer silence on my part might induce a belief of my having, in the discharge of my official duties, commited some act to displease the Minister, & to lessen the consideration necessary to be attatched to my Office. To guard against any such impression on yours and the Presidents mind, by proving that I have been neither deficient in my attentions to Mr. Livingston, nor undeserving of his confidence as an Officer of our Government, I here transmit faithful Copies of all my correspondence with him. In respect to my general duties, I persuade myself you will have formed a tolerably satisfactory judgement of my performance of them, from my diffirent communications to your Department since my coming into Office; but should that not be the case I invite you, Sir, to cause the severest impartial investigation to be made into my conduct: I should be proud of the issue, in as much as, I think, I should be found deserving of public confidence, as well as of yours and the Presidents good opinion.
It was impossible to feel more disposed than I did to respect both the public character of our Minister—my correspondence to and respecting him afford abundant testimony of this fact—my personal attentions have always been such as I thought the Representative of our Country intitled to. My Reports on the subject of our Countrymens claims and my letters manifest the pains I took to afford him a thorough knowledge of those commited to my charge, and my desire of co-operating with him in their advancement; In return I have received from him one visit, (the fourth day after his arrival in Paris) and two notes Copies No. and , and though I have occasionally dined at his House, it could not escape my notice that it never once happened, except indeed since the late diffirence between him & Mr. Sumter, when there was present any one Officer or member of this Government. The Ministers last note with mine in reply No.  I beg you to peruse, Sir; You will easily perceive that his view previously of a subject, which concerned me personally, and his disposition to act afterwards, were at least inconsistent, and that the value of my services, he wished to measure by his Whim, & not by the principle of either justice or reason. But I must at the same time add that he has since acted in this business on the ground of his first letter to me No.  and that the compensation allowed me by the President is now regularly paid.
The facts already stated are, doubtless, sufficient evidence of there having existed less concert on the part of the Minister with me, than ought to be found between two Agents of the same Government employed, in the affair of claims, to promote the same purposes—they are, moreover, much aggravated in my mind by the particular patronage, which Mr. Livingston has inconsiderately, and unwisely, afforded to Mr. Mountflorence, and other unprincipled Intriguants about him, who deceive him, and are my enemies, because, compeled by my duty, I have been sometimes the denouncer of their infamous designs. It is owing to these men that the dearest interests of the United States here are so apt to engender schemes of intrigue & speculation. And whenever the Representative of our Country shall countenance them as Mr. Livingston has done, their Agent, and all other persons who shall attempt to obtain justice of this Government, by fair and honorable means, will continue to meet the difficulties they do. It is but too notorious, the countenance, which Mr. Livingston afforded the late project of Mr. Swan—a duplicate of my letter on this subject, of the 10th. Octo., I now inclose. It was not to be expected by the President, I presume, nor by any friend of his Administration, that the American Minister would, immediately on his entering his mission here, name Mr. M——ce his private translating Secretary, and much less was it to be immagined that, while acting in that capacity, he would offer him to this Government, to use his own words, as the Agent of many Claims, and continue in that character to support him more substantially, nay, more officially, than he ever has done the Agent of his Government. A private translating Secretary, Mr. Livingston ought to have known, is considered by this Government, and I believe by most others, as one of the most intimate persons about a Minister; his character is synonimous with that of confidential Secretary. Surely it was improper, then, to bring a man into his secrets, or those of the Governmt., who is so generally, and so well, known ever to have been the vile tool of some immoral or anti-republican character. His Agency for the Blounts cannot be forgotten by honest, thinking Americans; his intercepted letters here, and others published in the American papers offer indelible proofs of the ingratitude & baseness of his character. His infamous conduct while in Holland, Mr. Pichon, who is now with you, was witness to, and must well remember. On the whole, nothing could be more impolitic, & in my opinion, more indelicate than for the Minister to connect himself with such a character. But, I will cease, Sir, to dwell on a subject, unpleasant to myself, and which must be extremely so to you. I have conceived myself bound to relate truths, but I have no desire, were it in my power, to injure Mr. L——n in public or private estimation. On the contrary, while it shall please the President to continue us in our present stations, I shall continue to be mindful of the respect due to his character, and shall, by all means in my power, harmonize in every thing tending to promote the Interests of the Citizens and Government of our Country. Hoping, with these sentiments, for yours and the Presidents indulgence, I remain with every assurance of attatchment and respect, dear Sir, Your mo Ob Servant
Fulwar Skipwith
 

   
   RC (DLC: Causten-Pickett Papers, Fulwar Skipwith Papers, box 7, R. R. Livingston). In a clerk’s hand, signed by Skipwith. Enclosures not found.



   
   For the disagreement between Livingston and Sumter and the latter’s resignation, see Livingston to JM, 12 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:219–20 and n. 3).



   
   Letter not found.



   
   Skipwith left blank spaces here.



   
   Left blank in RC.



   
   Left blank in RC.



   
   James Cole Mountflorence (ca. 1745–post 1817) was born in France to Irish parents and educated at the University of Paris. Emigrating to North Carolina, he taught school, fought in the Revolution, and became a lawyer in the Nashville area. He returned to France in 1792 as agent for the Blount family in the sale of western lands. He served as assistant to consul general Skipwith and as private secretary to Charles Cotesworth Pinckney and to William Vans Murray at The Hague (William S. Powell, ed., Dictionary of North Carolina Biography [6 vols.; Chapel Hill, N.C., 1979–96], 4:336–37). For more on the financial and jurisdictional rivalries between Skipwith and Mountflorence, see Henry Bartholomew Cox, The Parisian American: Fulwar Skipwith of Virginia (Washington, 1964), pp. 77, 91–93.


